—Order unanimously *993reversed on the law without costs, objection granted, order of Hearing Examiner vacated, motion granted and matter remitted to Herkimer County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing the objection of petitioner to the Hearing Examiner’s order that denied her motion to amend the judgment to include an award of interest, costs and disbursements. The Hearing Examiner previously found that respondent had willfully disobeyed an order of support, and thus such an award was mandated by Family Court Act § 460 (1) (see, Lewis v Weiner, 191 AD2d 172). A motion to amend the judgment was the appropriate means by which to seek that relief; petitioner sought to correct an erroneous omission that was statutorily mandated (see, CPLR 5019 [a]; Kiker v Nassau County, 85 NY2d 879, 881; Battisti v Battisti, 228 AD2d 803, 804, lv dismissed 89 NY2d 916, rearg dismissed 89 NY2d 1080; Davis v Waidmann Realty Corp., 223 AD2d 453; cf., Bolger v Davis, 127 AD2d 979). Thus, we remit the matter to Herkimer County Family Court to determine the amount of interest due on the judgment pursuant to Family Court Act § 460 (1) and CPLR 5001 (c) and to amend the judgment to add such interest, together with costs and disbursements. (Appeal from Order of Herkimer County Family Court, LaRaia, J. — Support.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Balio, JJ.